


EXHIBIT 10.1an
SECOND AMENDED AND RESTATED
MANUFACTURING JOINT VENTURE AGREEMENT


SECOND AMENDED AND RESTATED MANUFACTURING
JOINT VENTURE AGREEMENT


This SECOND AMENDED AND RESTATED MANUFACTURING JOINT VENTURE AGREEMENT (this
“Agreement”) is entered into as of the 30th day of October, 2012, between
SAUER‑DANFOSS INC., a Delaware corporation (“Sauer‑Danfoss”) and DAIKIN
INDUSTRIES, LTD., a Japanese corporation (“Daikin”; and, together with
Sauer-Danfoss, each a “Party” and, collectively, the “Parties”).
The Parties hereto entered into an Amended and Restated Manufacturing Joint
Venture Agreement as of the 27th day of September, 200l (the “Amended and
Restated Manufacturing JV Agreement”). The Parties hereto hereby amend and
restate such agreement in its entirety as set forth below:
RECITALS
Both Daikin and Sauer‑Danfoss are engaged in the manufacture, marketing, sales,
servicing and development of hydraulics and related components.
The Parties previously established two separate joint venture companies in
Japan, Sauer-Danfoss-Daikin Ltd. which was granted a certain right and license
to design, develop, manufacture and sell hydrostatic transmissions and other
hydraulic and mechanical products in certain parts of the world (the “Sales
JV”), and Daikin-Sauer-Danfoss Manufacturing Ltd. (n/k/a Daikin-Sauer-Danfoss
Ltd.) which contracted with the Sales JV to manufacture and sell hydrostatic
transmissions and other hydraulic and mechanical products to the Sales JV,
Sauer‑Danfoss, Daikin and their Affiliates (the “Manufacturing JV”).
Since their establishment, the goals and operations of the Sales JV and the
Manufacturing JV have changed such that the current strategy and business model
of such joint ventures differs substantially from the original intent for such
joint ventures. Accordingly, the Parties desire to restructure these joint
ventures to better serve the respective stakeholders of each of Daikin and
Sauer-Danfoss.
Daikin and Sauer-Danfoss agree that it is their common vision that, as a result
of the re-scoping of the Manufacturing JV, the Manufacturing JV will take
global, full value chain responsibility for pumps and motors in the 0 - 32 cc
displacement range as further outlined in this Agreement for use in the mobile
market.
The restructuring will be effected by, among other things, (1) changing the
scope of the Manufacturing JV, (2) the Sales JV redeeming all of Daikin's equity
interests in the Sales JV and the transfer of certain business of the Sales JV
to the Manufacturing JV, and (3) the termination of the joint venture agreement
related to the Sales JV, and the assumption by the Manufacturing JV of certain
of the sales responsibilities previously carried out by the Sales JV, as further
described in this Agreement and the other documents relating to the
restructuring of the Parties' relationship referred to herein.
The Parties desire to use this Agreement to set forth the terms and conditions
upon which they will continue to participate in the Manufacturing JV.




--------------------------------------------------------------------------------




In consideration of the premises, and the covenants and promises contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, unconditionally agree as follows:


1.Definitions.
1.“Affiliate” shall mean with respect to any person, any other person or group
of persons directly or indirectly controlling, controlled by or under direct or
indirect control of such person. For purposes of this definition, a person shall
be deemed to control another person if such person possesses, directly or
indirectly, the power to vote a majority or more of the outstanding securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other individuals performing
similar functions of such other person.
2.“Agreement” shall mean this Agreement.
3.“Board” shall mean the Board of Directors of the Company.
4.“Book Value” of any person or asset shall mean the book value of such person
or asset as determined in accordance with Section 10.2.
5.“Closing” shall have the meaning set forth in Section 2.1.
6.“Closing Date” shall have the meaning set forth in Section 2.1.
7.“Company” shall mean Daikin‑Sauer‑Danfoss Ltd. (f/k/a Daikin‑Sauer‑Danfoss
Manufacturing LTD), a Japanese corporation.
8.“Corporate Divestiture Agreement” shall mean the Divestiture Agreement to be
dated on the Signing Date (substantially in the form attached hereto as Exhibit
A), by and between the Sales JV and the Company, pursuant to which the Sales JV
shall transfer certain of its business related to the sale of the products in
the Territory to the Company.
9.“Deadlock” shall have the meaning set forth in Section 9.2.
10.“DSD Distributor Agreement” shall mean the Distributor Agreement, to be dated
on the Signing Date (substantially in the form attached hereto as Exhibit B-1),
by and between the Company and Sauer-Danfoss, pursuant to which Sauer-Danfoss
shall appoint the Company as a non-exclusive distributor of the SD Products in
Japan.
11. “Employee Secondment and Transfer Agreement” shall have the meaning set
forth in Section 6.1.
12.“License Agreement” shall mean the Technology License Agreement, to be dated
on the Signing Date (substantially in the form attached hereto as Exhibit C), by
and among Sauer-Danfoss, SD Japan and the Company, pursuant to which
Sauer-Danfoss, SD Japan and the Company shall grant to each other certain rights
and licenses more particularly described therein.
13.“Manufacturing JV” shall have the meaning set forth in the Recitals.
14.“New Products” shall mean closed circuit slipper piston hydrostatic
transmission pumps and motors in the 0-32 cc displacement range, with the
exception of the “K” and “L” series variable motors (“K” and “L” series are
defined by the current frame-sizes and rotating groups), for use in the mobile
equipment market (which pumps and motors are more particularly described on
Schedule 1.14 hereto, as such schedule may be supplemented and amended from time
to time), and such additional similar products which are agreed to by
Sauer-Danfoss, Daikin and the Company in accordance with the procedure outlined
in Section 5.2(b) below as appropriate for manufacture and sale by the Company
(such agreement shall be evidenced by an appropriate amendment to Schedule
1.14).
15.“Products” shall mean hydraulics and related components that are not New
Products, but are currently manufactured by the Company and are designed and
manufactured primarily for




--------------------------------------------------------------------------------




sale for mobile equipment use, including electrical controlling units used
therefor and more particularly described on Schedule 1.15 hereto.
16.“Sales JV” shall have the meaning set forth in the Recitals.
17.“SD Distributor Agreement” shall mean the distributor agreement, to be dated
on the Signing Date (substantially in the form attached hereto as Exhibit B-2),
by and between the Company and Sauer-Danfoss, pursuant to which the Company
shall appoint Sauer-Danfoss as a non-exclusive distributor of the Products and
New Products outside of the Territory.
18.“SD Japan” shall mean Sauer-Danfoss-Daikin Ltd. (t/b/k/a Sauer-Danfoss
(Japan) Ltd. or such name as Sauer-Danfoss shall determine (without the use of
Daikin's name) after the redemption of Daikin's interest in the Sales JV.
19. “SD Products” shall mean all Sauer-Danfoss products supplied by
Sauer-Danfoss or any of its Affiliates to the Company to be sold and distributed
by the Company pursuant to the terms of the DSD Distributor Agreement.
20.“Shared Services Agreements” shall have the meaning set forth in Section 6.2
21.“Shares” shall have the meaning set forth in Section 8.2.
22.“Stock Redemption” shall mean the stock redemption authorized by resolution
of the shareholders of the Sales JV pursuant to which the Sales JV shall redeem
all of the equity interests of the Sales JV held by Daikin, which shall be
substantially in the form attached hereto as Exhibit D-1.
23.“Stock Redemption Agreement” shall mean the agreement dated as of October 30,
2012, reflecting the Stock Redemption, which shall be substantially in the form
attached hereto as Exhibit D-2.
24.“Territory” shall mean Japan.
25.“Trademark and Trade Name License” shall have the meaning set forth in
Section 3.6.
26.“U.S. GAAP” means U.S. generally accepted accounting principles.


2.Closing.
1.Closing Actions. The signing of this Agreement and the Associated Agreements
referred to below shall take place on October 30, 2012, or upon such other date
as the Parties may mutually agree (the “Signing Date”). This Agreement shall be
effective on October 30, 2012, or upon such other date as the Parties may
mutually agree; however, the closing for the transfer of the business and other
actions provided for under the Associated Agreements shall be effective on
January 1, 2013 (the “Closing”) which date shall be referred to herein as the
“Closing Date.” The signing shall be held at the offices of Sauer-Danfoss and
Daikin, or such other location or locations as the Parties may mutually agree.
On the Signing Date (or such other date as the Parties may mutually agree with
respect to one or more of the Associated Agreements), the Parties, the Company
and SD Japan, as the case may be, shall cause executed copies of the Stock
Redemption Agreement, the Corporate Divestiture Agreement, the Shared Services
Agreements, the SD Distributor Agreement, the DSD Distributor Agreement, the
License Agreement, the Employee Secondment and Transfer Agreement, the Lease
Agreement, the DK Trademark and Trade Name License and such other agreements as
are necessary and appropriate for the transactions contemplated by this
Agreement (collectively, the “Associated Agreements”) to be delivered, and on or
before the Closing Date shall take such other actions so as to satisfy the
conditions of the Closing set forth in Sections 13 and 14 hereof.
2.Stock Redemption and Business Transfer. On the Closing Date, the Sales JV
shall redeem all of the capital stock of the Sales JV owned by Daikin pursuant
to the Stock Redemption, and the Sales JV shall transfer certain of its business
related to the sale of Products in the Territory to the Company pursuant to the
terms of the Corporate Divestiture Agreement.


3.Restructuring of Company.




--------------------------------------------------------------------------------




1.Restructuring of Governing Documents of the Company.
(a)    The Parties shall cause the Articles of Incorporation of the Company to
be amended and restated to, among other things, include provisions governing the
sales and marketing activities of the Company. The Parties shall cause the
amendment and restatement of the Articles of Incorporation of the Company to be
effective on the Closing Date. The Parties agree that the form of the Amended
and Restated Articles of Incorporation to be filed with respect to the Company
is attached hereto as Exhibit E.
(b)    The Parties agree that the Company shall, subject to and in accordance
with the terms of this Agreement, engage only in: (i) those activities expressly
permitted pursuant to Section 5 hereof; (ii) the development of new intellectual
property as directed by the Board; and (iii) all other activities necessary,
customary, convenient, or incident to any of the foregoing.
(c)    The Parties agree that Daikin shall nominate the President of the Company
in accordance with Section 7.3 hereof and that Sauer-Danfoss shall nominate the
Senior Vice President in accordance with Section 7.3 hereof. Both the President
and the Senior Vice President shall be representative directors
(daihyotorishimariyaku) of the Company.
2.Percentage Ownership Interest. As of the Closing Date, Sauer-Danfoss shall
continue to own forty-five percent (45%) of the issued and outstanding capital
stock of the Company and Daikin shall continue to own fifty-five percent (55%)
of the issued and outstanding capital stock of the Company. Such percentage
ownership interest shall not be changed except as otherwise provided under this
Agreement. The authorized capital stock of the Company shall not be changed
without the unanimous affirmative vote of the holders of all of the issued and
outstanding capital stock of the Company.
3.Capital Contributions. Upon the mutual agreement of the Parties that the
Company requires additional capital, the Parties shall make additional capital
contributions to the Company proportionate to their percentage ownership
interest in the Company. The Parties shall mutually determine the amount and
manner of such additional capital contributions.
4.Principal Office and Fiscal Year. The principal office of the Company shall be
located in Japan. The fiscal year for the Company shall be the calendar year
ending on December 31.
5.Use of Name. The full corporate name, Daikin‑Sauer‑Danfoss Ltd., shall be used
in all communications, including, but not limited to, contracts, legal
documents, documents filed with governmental agencies, sales, marketing and
similar materials, stationery, invoices and business cards. The use of the
corporate name in an abbreviated form shall be determined through mutual
agreement of the Parties.
6.Trademark and Trade Name. Unless otherwise provided in an Associated
Agreement, each Party shall provide a trademark and trade name license, as to
Sauer-Danfoss, as a part of License Agreement, and as to Daikin, substantially
in the form attached hereto as Exhibit F (the “Trademark and Trade Name
License”) as the Company may reasonably require to use their respective names in
the manner set forth in the above Section 3.5 in carrying out the Company's
business.


4.Licensing of Intellectual Property.
(a) On the Signing Date, Sauer-Danfoss and the Company shall execute and deliver
the License Agreement to be effective on the Closing Date.
(b)    The Company shall not engage in the development of any new intellectual
property or products without the consent of the Board, other than the
development of any Improvements which results from the ordinary course of the
Company's activities permitted under Section 3.1(b).




--------------------------------------------------------------------------------




(c)    Daikin hereby grants Sauer-Danfoss and SD Japan a non-exclusive right and
license to continue to use the Daikin trade name in the names of SD Japan and
its subsidiaries until such time as Sauer-Danfoss has the opportunity to change
such names removing the Daikin trade name, or one (1) year from the Closing
Date, whichever comes earlier. Sauer-Danfoss, SD Japan and its subsidiaries
shall not act in a manner impairing Daikin's reputation, and shall not cause any
damages to Daikin with regard to the usage of Daikin trade name.
 
5.Conduct of Joint Venture Business.
1.SD Distributor Agreement. The Company shall enter into the SD Distributor
Agreement with Sauer-Danfoss effective as of the Closing Date pursuant to which
Sauer‑Danfoss and its Affiliates shall act as distributors (a) outside of the
Territory for Products manufactured by the Company and (b) at the option of the
Company, outside of the Territory for New Products manufactured by the Company.
With respect to New Products, the Company has initially elected to have
Sauer-Danfoss and its Affiliates act as such distributors outside of the
Territory. The prices of the Products and the New Products sold by the Company
to Sauer-Danfoss and its Affiliates shall be determined on an arm's length basis
consistent with the pricing of SD Products under the DSD Distributor Agreement.
2.Manufacturing and Product Development.
(a)Products.
(i) The Company shall design, develop, manufacture, service and repair the
Products only for the purposes of selling the Products (A) to Sauer‑Danfoss, or
(B) in the Territory to any original equipment manufacturer of mobile machinery,
or (C) certain open circuit piston pumps and their respective components to
Daikin for resale to industrial hydraulic markets. Only upon a determination of
the Board, based on a business case that excludes the manufacture of Series 90
Pumps and Motors, satisfactory to both Parties, may the Company establish
facilities to design, develop, manufacture, service and repair the Products at
locations outside of the Territory.
(ii)    The Company shall phase out the manufacture of the “Series 90 Pumps and
Motors” described on Schedule 1.15, and the target date of such phase out shall
be three (3) to five (5) years, the decisions of which shall be based on the
business plans with taking Japanese customer's demands into consideration. The
Company shall present the business case to its Board within six (6) months from
the Closing Date. After the manufacture of the “Series 90 Pumps and Motors” has
been phased out, the Company shall continue to source such Products from
Sauer-Danfoss, and, in principle, Sauer-Danfoss shall have the responsibilities
to satisfy Japanese customer's demands if it fulfills Sauer-Danfoss' economic
targets. As such Products are phased out, the license granted under the License
Agreement shall be correspondingly narrowed and Schedule 1.15 shall be revised
accordingly.
(iii)    As provided in the License Agreement, the Company shall discontinue the
development of Products using nose piston technology.
(b)New Products.    
The Company shall design, develop, manufacture, service and repair the New
Products for worldwide sales and distribution. Any extension to the displacement
range of the New Products shall be determined by mutual agreement of the Parties
on a case-by-case basis. The Parties agree to follow the following process in
determining any such extension:




--------------------------------------------------------------------------------




(i)    the Company shall define and present the business case for such extension
for review by the Sauer-Danfoss Propel Division Marketing Technology Team (MTT)
with the participation of members from Daikin;
(ii)    approvals of the President of the Sauer-Danfoss Propel Division and the
General Manager of the Oil Hydraulic Division of Daikin are required, decisions
shall be based on:
(A) products that are made from New Products and made on Company assembly
lines, 
(B) same or very similar configurations to existing New Products that make
logical sense to be done in the Company,
(C) the business case for such extension, and
(D) potential internal competition with such products;
both Parties acknowledge that U-style 4141 satisfies all requirements from (A)
through (D); and
(iii)    any extension of the New Products approved hereunder shall be specific
to the New Product so approved pursuant to this process and shall not indicate
or be an approval of any other product, frame size or any other extension.
Only upon a determination of the Board based on a business case satisfactory to
both Parties, may the Company also establish facilities to design, develop,
manufacture, service and repair the New Products at locations outside of the
Territory.
3.Sales and Distribution .
(a)    Products. The Company shall market and sell the Products in the Territory
and to Sauer-Danfoss outside the Territory.
(b)    New Products. The Company shall market and sell the New Products
worldwide directly or through the SD Distributor Agreement, at its option. The
Company shall be responsible for the global, full value chain with respect to
the New Products, including establishing a global sales organization for sales
of the New Products worldwide.
(c)    Business Plan. The Company will present a preliminary three (3) years
business plan by 30th of October 2012 to its Board, Sauer-Danfoss and Daikin.
Based on consultation with an external company to be selected by the Company and
approved by its Board, Sauer-Danfoss and Daikin, the Company will present a
final on-going five (5) year business plan related to the Products and the New
Products business plan by end of February 2013 to the Board, Sauer-Danfoss and
Daikin.
(d)    SD Products. Pursuant to the terms and conditions of the DSD Distributor
Agreement, the Company shall have the non-exclusive right to market and sell the
SD Products in the Territory, including establishing a sales organization for
sales of the SD Products in the Territory. The Company shall be responsible for
the sales of the SD Products in the Territory. The Company will present a
preliminary three (3) years business plan by 31st of October 2012 to its Board,
Sauer-Danfoss and Daikin. Based on consultation with an external company to be
selected by the Company and approved by its Board, Sauer-Danfoss and Daikin, the
Company will present a final on-going five (5) year business plan related to the
SD Products business plan by end of February 2013 to the Board, Sauer-Danfoss
and Daikin.




--------------------------------------------------------------------------------




6.Company Services
1.Employees. The Company shall enter into an Employee Secondment and Transfer
Agreement substantially in the form attached to this Agreement as Exhibit G (the
“Employee Secondment and Transfer Agreement”).
2.Shared Services Agreement. Each Party and the Company shall enter into a
shared services agreement, substantially in the forms of Exhibits H-1 and H-2
attached to this Agreement (the “Shared Services Agreements”). The Shared
Services Agreements shall provide, without limitation, that the Parties shall
provide administrative, accounting, human resources and financial services and
services for manufacturing facilities, including computer systems for order and
production control, for which the Parties shall receive payment of reasonable
fees by the Company based on arm's length negotiations, but not to exceed the
provider's actual cost (a) for pass-through services (e.g., IT maintenance
costs, SAP hosting costs, etc.) and (b) plus five percent (5%) mark-up on value
added services (e.g., SAP support center, global network services, etc.).
3.Ames Manufacturing Agreement    The Company and Sauer-Danfoss (US) Company
shall enter into a manufacturing agreement with respect to the products
currently manufactured in Ames falling into the New Products business scope of
the Company. Such agreement shall be signed not later than the Closing Date.
This agreement shall comply with tax and legal requirements.


7.Board of Directors; Management.
1.Directors. Unless otherwise provided in this Agreement, the Parties shall vote
their shares of capital stock and take such other corporate action in their
respective capacities as stockholders of the Company (“Stockholders”), as is
necessary and appropriate such that, at all times that both Parties remain
Stockholders in the Company, the Board will consist of five persons, comprised
of (i) three persons designated by Daikin, who will serve as directors of the
Company until their successors are duly elected and qualified (any director
designated by Daikin pursuant to this Section 7.1 is hereinafter referred to as
a “Daikin Director”); and (ii) two persons designated by Sauer‑Danfoss, who will
serve as directors of the Company until their successors are duly elected and
qualified (any director designated by Sauer‑Danfoss pursuant to this Section 7.1
is hereinafter referred to as a “Sauer-Danfoss Director”). Directors shall be
elected once in every two (2) years at the ordinary general shareholder's
meeting of the Company (the “General Meeting”).
2.Removal of Directors and Statutory Auditors. So long as both Parties remain
Stockholders of the Company, the Parties shall vote their shares and take such
other corporate action as is necessary and appropriate to ensure that (i) Daikin
shall be able to remove any Daikin Director and any statutory auditor of the
Company (the “Statutory Auditor”) and, in the event of any such removal or of
the death, incapacity, or resignation of a Daikin Director or a Statutory
Auditor, shall have the right to appoint a replacement for that director;
(ii) Sauer‑Danfoss shall be able to remove any Sauer‑Danfoss Director and, in
the event of any such removal or of the death, incapacity, or resignation of a
Sauer‑Danfoss Director, shall have the right to appoint a replacement for that
director; (iii) the Daikin Directors and Daikin Statutory Auditors may be
removed only by Daikin; (iv) the Sauer‑Danfoss Directors may be removed only by
Sauer‑Danfoss; (v) Daikin shall be exclusively entitled to nominate all
successors to Daikin Directors and Statutory Auditors; and (vi) Sauer‑Danfoss
shall be exclusively entitled to nominate all successors to Sauer‑Danfoss
Directors.
3.Officers. (a) The President of the Company shall be the best person who can
contribute to the successful operation and expansion of the joint venture
projects irrespective of his/her origin and shall be a representative director
(daihyotorishimariyaku) as required by the Japan Companies Act.




--------------------------------------------------------------------------------




(b)    The Senior Vice President of the Company shall be the best person who can
contribute to the successful development of the joint venture irrespective of
his/her origin and shall be a representative director (daihyotorishimariyaku) as
required by the Japan Companies Act.
(c)    Daikin shall nominate and recommend to the Board the person, who shall be
a current director, to serve as President of the Company and, if unanimously
elected by the Board, such person shall serve as President of the Company for
two (2) years.
(d)    Sauer-Danfoss shall nominate and recommend to the Board the person, who
shall be a current director, to serve as Senior Vice President of the Company
and, if unanimously elected by the Board, such person shall serve as Senior Vice
President of the Company for two (2) years.
(e)    If either nominee fails to obtain the Board's unanimous affirmative vote,
then the non-nominating Party shall nominate and recommend to the Board the
person, who shall be one of the directors designated by the non-nominating
Party, to serve as President or Senior Vice President, as the case may be, and,
if unanimously elected by the Board, such person shall serve as President or
Senior Vice President, as the case may be, of the Company for two (2) years. If
the non-nominating Party's nominee also fails to obtain the unanimous
affirmative vote, such situation shall constitute a Deadlock and the procedures
set forth in Section 9 shall apply.
4.Board Meetings. The Board shall meet at least once each fiscal quarter, with
meetings to be held in Osaka, Japan (or such other place as the notice of the
meeting may specify as permitted by the Japan Companies Act). All of such
meetings shall require physical attendance (including, but not limited to,
attendance by means of audio-visual equipment such that each director is able to
see and hear each other director at all times during the meeting) of a quorum of
the directors. A quorum for a meeting of the Board shall be all of the
Directors. Special meetings of the Board may be called by the President or any
two directors of the Company.
5.Notice. Written notice of regularly scheduled quarterly Board meetings must be
given to all directors and statutory auditors at least seven (7) days prior to
each meeting, which notice shall set forth the purpose or purposes of such
meeting. Written notice of special Board meetings called as set forth in Section
7.4 above shall set forth the purposes or purposes of such meeting, and must be
given to all directors and statutory auditors at least seven (7) days prior to
each meeting. Any requirement for notice may be waived by the unanimous consent
of the directors and statutory auditors. Notice may be given by facsimile,
e-mail, messenger, registered mail, or courier service and will be deemed given
when received.
6.Required Vote. Except as otherwise specifically provided by this Agreement, a
unanimous vote of all the members constituting the Board shall be required to
approve all actions taken by the Board.
7.Management. (a) The Company will cooperate, make actions, decisions and
appointments in full alignment and coordination with the global business
strategy of the Propel Division of Sauer-Danfoss, including, specifically, but
not limited to, product development, product application, sales and marketing,
customer support, and other aspects of such strategy, while managing its daily
operation at its own discretion.
(b) The Company will cooperate, make actions, decisions and appointments in full
alignment and coordination with the global business strategy of the Oil
Hydraulics Division of Daikin, including, specifically, but not limited to,
product development, production, sales and marketing, and other aspects of such
strategy, while managing its daily operation at its own discretion.
(c) The President of the Company will report into the Sauer-Danfoss Propel
Division through the Vice President Propel, APAC, or the successor to such
position designated by Sauer-Danfoss.




--------------------------------------------------------------------------------




(d) The President of the Company will also report into the Daikin Oil Hydraulic
Division of Daikin through the General Manager of such Division or the successor
to such position designated by Daikin.
(e) In the event of a conflict between the direction given to the President
under Sections 7.7(c) and 7.7(d) above, the President shall look to the Board
for resolution. In the event the Board cannot resolve such conflict, such
situation shall constitute a Deadlock and the procedures set forth in Section 9
shall apply.
8.Statutory Auditor (“kansa-yaku”). The Company shall have one statutory auditor
who shall be nominated by Daikin and elected at the ordinary General Meeting as
required by Japanese law. The statutory auditor shall serve on a part-time
basis. If such nominee fails to obtain the Board's unanimous affirmative vote,
then Daikin shall nominate and recommend to the Board a second statutory auditor
and, if unanimously elected the statutory auditor's term of office shall
continue until the conclusion of the annual General Meeting for the last
business year which ends within four years from the time of his election. If
Daikin's second nominee also fails to obtain the unanimous affirmative vote,
such situation shall constitute a Deadlock and the procedures set forth in
Section 9 shall apply.


8.Restrictions on Sale of Common Stock.
1.Transfer. “Transfer” means any sale, pledge, mortgage, encumbrance, gift or
other disposition of any kind, voluntary or involuntary, of capital stock of the
Company.
2.Restrictions on Transfer. Unless otherwise expressly permitted by this
Agreement, the Stockholders shall have no right or power to and shall not
transfer any of the Capital Stock at any time without the prior approval of the
Board. Each of the Stockholders agrees that all shares of capital stock of any
class of capital stock of the Company (the “Shares”), now or hereafter owned by
it or in which it has any interest, legal or beneficial, shall be subject to the
terms and conditions of this Agreement. No transfer or other disposition,
voluntary or involuntary, of any Shares shall be effective unless all of the
terms and conditions of this Agreement have been complied with.
3.Exempt Transfer. The restrictions contained in this Section 8 shall not apply
to a transfer of any Shares by a Stockholder (i) to the other Stockholder,
(ii) to any Affiliate as defined in this Agreement, or (iii) to such
Stockholder's successor in interest which acquires all, or substantially all, of
the assets and businesses of such Stockholder, by purchase, exchange, merger,
consolidation or otherwise; provided that in each case the permitted transferee
shall receive and hold such Shares as a Stockholder subject to the provisions of
this Agreement, and shall so agree in writing, and there shall be no further
transfer of such Shares except in accordance herewith. In case of the permitted
transfer under Section 8.3 (ii) above, the Party who transfers the Shares to its
Affiliates shall remain liable for the compliance of the provisions of this
Agreement by such Affiliates jointly and severally with such Affiliates.
4.Pre-emptive Rights. Except for the issuance of Shares pursuant to Section 10,
the Stockholders shall have the pre-emptive right to purchase any Shares which
may be issued by the Company in accordance with their respective ownership
ratio.


9. Deadlock or Breach.
1.Veto Right. By virtue of owning forty‑five percent (45%) of the Shares,
Sauer-Danfoss is entitled to certain veto rights with respect to the matters
that require a special majority vote at General Meetings under the Japan
Companies Act (“Veto Right”).
2.Deadlock or Breach. If (i) any issue is proposed for action by the Board which
fails to obtain a unanimous vote; (ii) no quorum is present at a Board Meeting
despite the request for convocation by two (2) directors pursuant to Section
7.4; or (iii) Sauer-Danfoss exercises the Veto




--------------------------------------------------------------------------------




Right in a general stockholders' meeting, either Party may declare that a
Deadlock occurred within thirty (30) days from the date of such Board Meeting or
general stockholders meeting or within sixty (60) days from the date of the
request for convocation of a special Board meeting. In such event, the Parties
shall attempt to resolve such Deadlock in good faith for a period of sixty (60)
days or such longer period as mutually agreed upon by the Parties. If the
Parties are unable to resolve the Deadlock within such period, the procedures
set forth in Section 10 shall be followed.
3.    Breach. If either Party commits any material breach of this Agreement, the
Parties shall discuss the remedies for a period of sixty (60) days following the
notice from the non-breaching Party. In case the breaching Party does not admit
its liability, rectify the breach, nor accept the remedies requested by the
non-breaching Party which shall include, without limitation, cure of the breach
and/or compensation by damages, within such sixty (60) day period, a breach
shall be deemed to have occurred (“Breach”), and the procedures set forth in
Section 10 shall be followed.
10.Procedures Following Deadlock and Breach.
1.Deadlock and Breach Procedures. In the event of a Deadlock or Breach by either
Party, Daikin shall choose one of the following alternatives and notify its
decision to Sauer-Danfoss within sixty (60) days:
(a) Daikin shall purchase all of the Shares held by Sauer-Danfoss. In the event
of a Deadlock the purchase price shall be the amount equal to forty-five percent
(45%) of (x) the Book Value determined as of the last day of the calendar
quarter preceding the date of the declaration of the Deadlock plus (y) an amount
equal to the higher of (i) the Company's net income (if a positive figure) for
the latest fiscal year, or (ii) the average net income of the Company for the
latest three fiscal years (if a positive figure), as determined by independent
public accountants for the Company agreed to by the Parties. In the case of a
Sauer-Danfoss Breach the purchase price shall be equal to forty-five percent
(45%) of the Book Value. In the case of a Daikin Breach the purchase price shall
be equal to forty-five percent (45%) of the Book Value multiplied by two; or
(b) With Sauer-Danfoss' consent, Daikin purchases a portion of the Shares held
by Sauer-Danfoss so that the percentage ownership interest held by Sauer-Danfoss
shall become less than one third of the total stock ownership. The purchase
price shall be calculated in a similar manner as described in Section 10.1(a)
above.
(c) In the event that Sauer-Danfoss' Shares are not transferred to Daikin
pursuant to Section 10.1(a) or 10.1(b) within six (6) months of the date that
Daikin notifies Sauer-Danfoss of its option under this Section 10, the
requirement of Section 7.4 that all of the Directors must be present for a
quorum shall no longer apply and a quorum for a meeting of the Directors shall
be a majority of the Directors and the unanimous voting requirements of Sections
7.1 and 7.6 shall no longer apply and the Board shall act by a majority vote.
Then, Daikin may cause the Board to approve by the majority the issuance of
additional Shares of authorized stock to Daikin, with respect to which
Sauer-Danfoss shall have no preemptive rights, as provided in Section 8.4. The
purchase price shall be calculated in a similar manner as described in Section
10.1(a) above.
(d) If Section 10.1(b) above becomes applicable, the requirement of Section 7.4
that all of the Directors must be present for a quorum shall no longer apply and
a quorum for a meeting of the Directors shall be a majority of the Directors and
the unanimous voting requirements of Sections 7.1 and 7.6 shall no longer apply
and the Board shall act by a majority vote..




--------------------------------------------------------------------------------




(e) In either case set forth in Sections 10.1 (a) or (b), Daikin may decide the
treatment of its employees being seconded to the Company subject to the consent
of relevant employees.
2.    Book Value. The Book Value of the Shares shall be determined by the
independent public accountants of the Company and such determination when made
and delivered to Daikin and Sauer‑Danfoss shall be binding upon each of them.
The determination shall be made in accordance with U.S. GAAP including, without
limitation, the following: (i) all accounts payable shall be taken at the face
amount, less discounts deductible therefrom, and all accounts receivable shall
be taken at the face amount thereof, less discounts to customers, if any, and a
reasonable reserve for bad debts; (ii) all machinery, fixtures and equipment
shall be taken at the valuation after depreciation, if any, appearing on the
books of the Company; (iii) the inventory for merchandise and supplies shall be
computed at lower of cost or market value; and (iv) all unpaid and accrued taxes
shall be deducted as liabilities. Good will, trade names or any similar
intangible asset, if applicable, will be determined if it should be included in
Book Value based on how it originated. The independent public accountants of the
Company shall determine Book Value within forty-five (45) days after Daikin
notifies Sauer-Danfoss of its election to purchase shares pursuant to Section
10.1(a) or (b).
11.Representations and Warranties of the Party.
Each Party represents and warrants to the other as follows (and references to a
Schedule are only with respect to the Schedule prepared by that Party):
1.Power and Authority. The Party has all the requisite corporate power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporation action on the part of such Party. This Agreement has been duly
executed and delivered by such Party and constitutes a valid and binding
obligation of such Party enforceable against such Party in accordance with its
terms, except to the extent that such enforceability (a) may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors' rights generally, and (b) is subject to general
principles of equity.
2.Organization and Standing. The Party is a corporation duly organized, validly
existing and in good standing under the laws (with respect to Daikin) of Japan
or (with respect to Sauer‑Danfoss) the State of Delaware. The Party has all
necessary corporate power, authority and capacity to own and lease the
properties owned and leased by it in connection with its business and to carry
on its business as and in the places where such properties are owned and leased
and where such business is now conducted.
3.Disclosure. No representation or warranty by the Party contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished to the other Party pursuant to hereto, or in
connection with, the transactions contemplated hereby, contains or will contain
any untrue statement of a material fact, or omits or will omit to state all
material facts which are necessary in order to make the statements contained
therein not misleading. Except as contemplated or disclosed in this Agreement
the Party knows of no fact or circumstance which might reasonably result in any
material adverse change in the condition, financial or otherwise, or business,
or business prospects of the Party or materially and adversely affect the
properties or operations or business of the Party as presently owned or
conducted.


12.Covenants.
1.Compliance with Conditions Precedent. Each of the Parties hereto shall use
such Party's best efforts to cause to be satisfied the conditions precedent for
which such Party is responsible.




--------------------------------------------------------------------------------




2.Further Action. Each of the Parties hereto agrees that such Party will, at any
time and from time to time, after the Closing Date, if and as reasonably
requested, do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and issuances as may be required to complete the
transactions contemplated by this Agreement.
3.Additional Information. Between the date of this Agreement and the Closing
Date, each Party will promptly notify the other Party in writing if any of the
representations and warranties made by such Party in this Agreement (including,
but not limited to, the Schedules and Exhibits attached hereto) are or become
inaccurate.
4.Public Announcements. Each Party agrees it will obtain the consent of the
other before issuing any press releases or otherwise making any public
statements with respect to the Agreement or the transactions contemplated hereby
and shall not issue any press release or make any public statement prior to
obtaining such consent, except as required by federal, state or local laws,
statutes, regulations, and ordinances or any rules or regulations of any stock
exchange on which the stock of the respective Party is listed.
5.Brokerage; Expenses. Each Party represents and warrants to the other Party
that no person is entitled to any broker's or finder's fee from such Party in
connection with or on account of this Agreement or any transaction herein
contemplated and that it shall assume the fees of any financial or legal advisor
retained by it.


13.Conditions Precedent of Sauer‑Danfoss.
The obligations of Sauer‑Danfoss under this Agreement are subject to the
conditions that, concurrently with or before the Closing Date, as applicable:
1.Representations and Warranties True at Closing. The representations and
warranties of Daikin contained in this Agreement or in any certificate or
document delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true on and as of the Closing Date as
though such representations and warranties were made at and as of such date,
except as otherwise expressly contemplated herein.
2.Compliance with Agreements. Daikin shall have performed and complied with all
agreements and conditions required by this Agreement to be performed and
complied with by it prior to or at the Closing Date.
3.Injunction. On the Closing Date, there shall be no injunction, writ or
preliminary restraining order or any order of any nature issued by a court or
governmental agency of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as herein provided.
4.Adverse Developments. There shall have been no developments in the business of
Daikin since the date of this Agreement which would have a material adverse
effect on the value of such business or on the assets, properties or goodwill of
the business.
5.Consents. Daikin shall have obtained all consents and approvals of other
persons or governmental authorities as shall be necessary for Daikin to comply
with, and to consummate the transactions contemplated by, this Agreement.
6.Stock Redemption and Asset Transfer. The closing of the redemption of all of
Daikin's equity interests by the Sales JV pursuant to the terms of the Stock
Redemption and the transfer of business from the Sales JV to the Company
pursuant to the terms of the Corporate Divestiture Agreement shall occur and be
effective on the Closing Date.
7.Associated Agreements and Other Documents. At the Signing Date, Daikin shall
deliver or shall cause to be delivered fully-executed copies of the Associated
Agreements, and such




--------------------------------------------------------------------------------




other documents as Sauer-Danfoss may reasonably request, each in form and
substance satisfactory to Sauer-Danfoss.
8.Termination of Certain Agreements. At the Signing Date, Daikin shall deliver
to Sauer-Danfoss executed termination agreement evidencing the termination of
certain agreements related to the Amended and Restated Manufacturing JV
Agreement, as described on Exhibit K attached hereto (the “Termination
Agreement”).


14.Conditions Precedent of Daikin. The obligations of Daikin under this
Agreement are subject to the conditions that, concurrently with or before the
Closing Date, as applicable:
1.Representations and Warranties True at the Closing. The representations and
warranties of Sauer‑Danfoss contained in this Agreement or in any certificate or
document delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true on and as of the Closing Date as
though such representations and warranties were made at and as of such date,
except as otherwise contemplated herein.
2.Compliance with Agreement. Sauer‑Danfoss shall have performed and complied
with all agreements and conditions required by this Agreement to be performed
and complied with by it prior to or at the Closing Date.
3.Injunction. On the Closing Date, there shall be no injunction, writ,
preliminary restraining order or any order of any nature issued by a court or
governmental agency of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as herein provided.
4.Adverse Developments. There shall have been no developments in the business of
Sauer‑Danfoss since the date of this Agreement which would have a materially
adverse effect on the value of such business or on the assets, properties or
goodwill of the business.
5.Consents. Sauer‑Danfoss shall have obtained all consents and approvals of
other persons or governmental authorities as shall be necessary for
Sauer‑Danfoss to comply with, and to consummate the transactions contemplated
by, this Agreement.
6.Stock Redemption and Asset Transfer. The closing of the redemption of all of
Daikin's equity interests by the Sales JV pursuant to the terms of the Stock
Redemption and the transfer of business from the Sales JV to the Company
pursuant to the terms of the Corporate Divestiture Agreement shall occur
simultaneously with the Closing.
7.Associated Agreements and Other Documents. At the Signing Date, Sauer-Danfoss
shall deliver or shall cause to be delivered fully-executed copies of the
Associated Agreements, and such other documents as Daikin may reasonably
request, each in form and substance satisfactory to Daikin.
8.Termination of Certain Agreements. At the Signing Date, Sauer-Danfoss shall
deliver to Daikin executed Termination Agreement evidencing the termination of
certain agreements related to the Amended and Restated Manufacturing JV
Agreement.


15.Indemnification and Survival of Representations.
1.Indemnification of Sauer‑Danfoss. Daikin shall indemnify and save and hold
Sauer‑Danfoss harmless from and against, and shall pay upon demand, any damage,
liability, loss, deficiency, settlement, fees, penalties or expenses (including
without limitation, reasonable attorneys' fees and other reasonable costs and
expenses incident to any suit, action, proceeding, demand, assessment, judgment,
penalty, or investigation or defense of any claim) (collectively “Losses”)
arising out of or resulting from (i) any inaccuracy of any representation or
warranty of Daikin which is contained in or made pursuant to this Agreement, or
in any certificate delivered pursuant to this Agreement; (ii) the breach of or
failure by Daikin to perform or observe any of the terms, provisions, covenants,
agreements, or obligations to be performed or observed by Daikin pursuant to
this




--------------------------------------------------------------------------------




Agreement; (iii) attorney's fees, costs and expenses in connection with any
suit, action or proceeding brought by Sauer‑Danfoss against Daikin to enforce
Sauer‑Danfoss' rights under this Section 15 or under any other provision of this
Agreement, provided that it is determined that Sauer‑Danfoss is entitled to
indemnification in such underlying suit, action or proceeding; and (iv)  any
claim against Sauer‑Danfoss for broker's or finder's fees or commissions or
similar payments by virtue of any alleged agreements or understandings with
Daikin.
2.Indemnification of Daikin. Sauer‑Danfoss shall indemnify and save and hold
Daikin harmless from and against, and shall pay upon demand, any and all Losses,
as defined in Section 15.1 above, arising out of or resulting from (i) any
inaccuracy of any representation or warranty of Sauer‑Danfoss which is contained
in or made pursuant to this Agreement, or in any certificate delivered pursuant
to this Agreement; (ii) the breach of or failure by Sauer‑Danfoss to perform or
observe any of the terms, provisions, covenants, agreements, or obligations to
be performed or observed by Sauer‑Danfoss pursuant to this Agreement;
(iii) attorneys' fees, costs and expenses in connection with any suit, action or
proceeding brought by Daikin against Sauer‑Danfoss to enforce Daikin's rights
under this Section 15 or under any other provision of this Agreement, provided
that it is determined that Daikin is entitled to indemnification in such
underlying suit, action or proceeding; and (iv)  any claim against Daikin for
brokerage or finders fees or commissions or similar payments by virtue of any
alleged agreements or understanding with Sauer‑Danfoss.
3.Survival of Representations and Warranties. All representations and warranties
set forth in Section 11 of this Agreement shall survive for a three‑year period
following the Closing Date.


16.Term and Termination; Obligations Upon Termination.
1.    Term and Termination
(a) This Agreement shall remain in full force and effect until:
(i)     the Company is dissolved and fully liquidated; or
(ii)     one Party, together with such Party's Affiliates, acquires ownership of
all of the Shares in the Company; or
(iii)    the Parties, at any time, mutually consent to the termination of this
Agreement; or
(iv)    this Agreement is terminated by either Party upon eighteen (18) months'
prior written notice to the non-terminating Party. Any notice of termination
delivered by a Party under this Section 16(a)(iv) (the “Offering Party”) shall
include an unconditional offer to, at the option of the other Party (the
“Non-Offering Party”), sell all of the Offering Party's Shares to the
Non-Offering Party or to purchase all of the Non-Offering Party's Shares. The
notice shall include a purchase price for the Shares denominated in U.S. dollars
(“Purchase Price”), which shall be paid in full on the specified termination
date. The Non-Offering Party shall then have a period of ninety (90) days within
which to accept the terms of the Offering Party's offer, and such offer shall be
irrevocable during such period. If the Non-Offering Party rejects such offer or
does not respond to such offer during such ninety (90) day period, then the
Non-Offering Party shall be conclusively deemed to have accepted the offer of
the Offering Party to purchase the Non-Offering Party's Shares in accordance
with the terms of the offer.
If termination under this Section 16.1(a)(iv) occurs on or before the fifth
(5th) anniversary of the Closing Date and the Offering Party is to purchase the
Non-Offering Party's Shares, the




--------------------------------------------------------------------------------




Offering Party shall pay the amount equal to the Purchase Price multiplied by
two (2) as the consideration of the Non-Offering Party's Shares. After the fifth
(5th) anniversary and the Offering Party is to purchase the Non-Offering Party's
Shares, the Offering Party shall pay the amount equal to the Purchase Price as
the consideration of the Non-Offering Party's Shares. During the period from the
date at which the Party to purchase the Shares held by the other Party (the
“Purchasing Party”) is determined until the termination pursuant to this Section
16.1(a)(iv), notwithstanding the provisions of Sections 7, the Purchasing Party
shall have the right to designate three (3) persons who will serve as the
Directors, the President and the Statutory Auditor, the presence of three
Directors at a meeting of the Board shall constitute a quorum, and all actions
taken by the Board shall require only the affirmative vote of a simple majority
of the Directors present at the meeting of the Board. If the Purchasing Party is
Sauer-Danfoss, Daikin shall cause Daikin Directors to resign and vote for the
election of one additional Director designated by Sauer-Danfoss at a General
Meeting.
2.     Obligations Upon Termination
(a) If this Agreement is terminated pursuant to either (x) Section 16.1(a)(ii)
as a result of the selection of option (a) set forth in Section 10.1, or (y)
Section 16.1 (a)(iv):
(i) each of the SD Distributor Agreement, the DSD Distributor Agreement and the
License Agreement shall remain effective and in force for a period of two (2)
years following such termination, and each Party shall continue to be bound by
the provisions of such agreements during such period; and
(ii) the Parties agree that each Party will exercise its best good faith efforts
to ensure a reasonable and orderly continuation and transition of the Company's
business contemplated under this Agreement.  Such efforts by each Party shall
include continuing or extending, or causing its subsidiaries and affiliates to
continue or extend, for a Commercially Reasonable Time (as defined below), any
and all related agreements that the Party has with the Company which are
reasonable and necessary to continue to maintain the Company's business with its
customers, including, but not limited to, those agreement attached as Exhibits
to this Agreement.  Notwithstanding this Agreement and/or any earlier
termination date of such side agreements or Exhibits, “Commercially Reasonable
Time” shall mean no less than eighteen (18) months from the date of closing on
the acquisition of Shares set forth in Section 10.1(a) or Section 16(a)(iv)
above.
3.    Survival.    The provision of Section 11 (subject to Subsection 15.3), 15,
17 and 18 shall survive termination of this Agreement.
17.Confidentiality.
Each Party will treat in confidence any information of the other Party hereto
which is received from such other Party pertaining to the finances, production
methods and processes, general business operations, prices charged and pricing
policies, marketing practices or policies, litigation, identity of customers, or
any other confidential aspect of the business of the disclosing Party
(collectively the “Confidential Information”) and will not disclose or use the
Confidential Information except for the purposes contemplated in this Agreement.
This Section 17 shall not apply to any Confidential Information which, (a) at
the time of disclosure is publicly available or becomes publicly available
through no act or omission of the Party who is obligated under this clause not
to disclose Confidential Information; (b) was in the possession of the Party who
was required by this Section to maintain confidentiality other than by reason of
disclosure by the other Party hereto; (c) is thereafter disclosed




--------------------------------------------------------------------------------




to the Party required to maintain confidentiality by a third party which did not
acquire the information under an obligation of confidentiality; (d) is
independently developed by the Party receiving such information as a result of
work carried out by an employee of such Party to whom no disclosure of such
information has been made; or (e) is disclosed as required by an order of a
court or other governmental body (on the condition that the Party who is subject
to such order gives notice of the requirement for such disclosure to the other
Party prior to making the disclosure and cooperates as the other Party may
reasonably request in resisting such requirement).


18.Miscellaneous.
1.Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been given or made upon receipt) by delivery in person, by courier service,
by facsimile, or by registered mail (postage prepaid, return receipt requested)
to the other Party at the following address (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
18.1).
(a)if to Daikin:
Daikin Industries Ltd.
Umeda Center Building
2-4-12 Nakazaki-Nishi,
Kita-ku, Osaka 530-8323, Japan
Facsimile:
Attn: General Manager, Oil Hydraulics Division


(b)if to Sauer‑Danfoss:
Sauer‑Danfoss Inc.
2800 East 13th Street
Ames, Iowa 50010, USA
Facsimile: +1 515 505 1115
Attn: VP and Chief Accounting Officer, Secretary
Kenneth McCuskey


2.No Partnership. The Parties expressly intend not to form a partnership hereby,
either general or limited, under any jurisdiction's partnership law. The Parties
do not intend to be partners one to another, or partners as to any third party,
or create any fiduciary relationship among themselves, solely by virtue of their
status as Stockholders.
3.Limitation on Rights of Third Parties. This Agreement is entered into among
the Parties for the exclusive benefit of the Parties and their successors and
permitted assigns. Except as otherwise expressly provided herein, this Agreement
is not intended for the benefit of any other person or entity.
4.Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
5.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.




--------------------------------------------------------------------------------




6.Successors and Assigns. This Agreement may not be assigned by any of the
Parties to this Agreement, except that any Party to this Agreement may assign
its interests, rights and obligations in and under this Agreement (i) to any
Affiliate, or (ii) to such Party's successor in interest which acquires all, or
substantially all, of the assets and businesses of such Party, by purchase,
exchange, merger, consolidation or otherwise (in which case such successor must
confirm in writing its agreement to be bound by this Agreement). This Agreement
shall be binding upon and shall inure to the benefit of Daikin and
Sauer‑Danfoss, and their permitted assigns and respective successors by way of
merger, consolidation, or operation of law or otherwise.
7.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
8.Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties to this
Agreement.
9.Language Conflict. In the event of conflict between this Agreement as here
written in English and any Japanese translation thereof, the English version
shall control.
10.Governing Law. Except to the extent required by applicable mandatory law,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware without giving effect to principles of conflicts of
laws.
11.Approval. This Agreement shall be subject to obtaining the required approval,
if any, of the Governments of Japan and the United States. Each Party shall use
its best efforts to obtain any necessary approval of its respective government
to bring this Agreement, and any amendment thereto, into full force and effect
at the earliest possible date.
12.Dispute Resolution. Any disputes, controversy or claim arising out of this
Agreement, or the breach, termination or invalidity thereof, shall be settled by
arbitration in accordance with the American Arbitration Association in
accordance with its International Arbitration Rules. The arbitration tribunal
shall consist of three arbitrators. Each Party shall appoint one arbitrator and
the so appointed two arbitrators shall, within 30 days of their appointment,
jointly elect the third arbitrator who shall preside over the tribunal. If the
two appointed arbitrators do not appoint the chair within 30 days of their
appointment, the International Centre for Dispute Resolution of the American
Arbitration Association shall appoint the chair. The arbitration proceedings
shall take place at Singapore and shall be conducted in the English language.
The arbitral award shall be final and binding and the jurisdiction of ordinary
courts shall be excluded except for the right of the Parties to this Agreement
(i) to seek a preliminary injunction or similar equitable relief and (ii) to
enforce the arbitral award in any court having jurisdiction over the Party
against whom enforcement is sought.
13.Failure to Close. Except for any term or condition expressly contemplated by
this Agreement or an Associated Agreement to be completed after the Closing
Date, if, for any reason, any transaction contemplated by this Agreement or an
Associated Agreement fails to be or become effective or a Party fails to perform
any obligation required by it to be performed by it in conjunction with the
transactions contemplated hereby, including such a failure under the Stock
Redemption Agreement or the Corporate Divestiture Agreement, unless such failure
is waived by the other Party, either Party by written notice to the other Party
may terminate this Agreement and upon such notice this Agreement and each
Associated Agreement shall be null and void and that the Parties shall continue
to operate the businesses of the Sales JV and the Manufacturing JV as currently
operated under the Prior Agreements (as defined in the Termination Agreement).
[ - Signature Pages Follow - ]








--------------------------------------------------------------------------------












IN WITNESS WHEREOF, each of the Parties to this Agreement have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
DAIKIN INDUSTRIES, LTD.




By:     /s/ Masanori Togawa
Name: Masanori Togawa
Title: President and COO




SAUER‑DANFOSS INC.




By:     /s/ Eric Alstrom    
Name: Eric Alström
Title: President and Chief Executive Officer
















--------------------------------------------------------------------------------






List of Exhibits


A.
Corporate Divestiture Agreement

B.
(1 & 2) DSD Distributor Agreement/SD Distributor Agreement

C.
License Agreement

D.
(1 & 2) Stock Redemption Resolution/Stock Redemption Agreement

E.
Amended and Restated Articles of Incorporation

F.
Trademark and Trade Name License

G.
Employee Secondment and Transfer Agreement

H.
(1 & 2) Shared Services Agreement

I.
Lease Agreement

J.
Terminated Agreement Related to the Amended and Restated Manufacturing JV
Agreement









--------------------------------------------------------------------------------






Schedule 1.14


New Products
Product (Range)
Sales Territory
Manufacturing
 
 
 
Slipper type closed circuit piston pumps and motors 0-32cc *
Global, may choose Sauer-Danfoss as the sales arm if desired
Initially in the Territory (Japan), open for US (if Company buys US assets), any
other place globally (like China) based on a business case approval of Company
Board





* New Products in Company Scope:
 
All closed circuit slipper type pumps, motors, transmissions 0-32cc except K and
L variable motors
Oct. 26th, 2012 - Agreed specific (only this frame size, only this
configuration) extension to New Product Scope as part of the new small platform
strategy: LDU 41
For example: (in Company today)
LDU 20, LDU 32, DDC 20,
OSK S10/S15/S16
For example: (in Sauer-Danfoss today or future)
SPV 15 (aka Series 10 in Ames), M 25, PV 20, PV 32, MF 32, Fan Drive Units











--------------------------------------------------------------------------------






Schedule 1.15


Products


Product (Range)
Sales Territory
Manufacturing
 
 
 
Series 90 Pumps and Motors, currently manufactured in Company
Sales in the Territory (Japan) only to current customers or to Sauer-Danfoss
Company can continue to manufacture Company series 90 products in the Territory,
serving customers in the Territory or serving Sauer-Danfoss without creating new
model code, until the Company discontinues the manufacture of such products in
accordance with the Agreement.
Bantam Duty product line (nose piston products), currently manufactured in
Company
Sales in the Territory (Japan) or to Sauer-Danfoss
Company can continue to manufacture, without further development, Company Bantam
Duty products in the Territor, serving customers in the Territory or serving
Sauer-Danfoss
Other ** Products currently manufactured in Company
Sales in the Territory (Japan) or to Sauer-Danfoss
Company can continue to manufacture Company other** products in the Territory,
serving customers in the Territory or serving Sauer-Danfoss



** Products in Company today but outside Company's scope:
 
All Products currently manufactured in Company (except Series 90 and Bantam Duty
units)
Specifically limited to: Series 42, CAM motors, Mechanical Gearing with
integrated rotation groups (BMV), OSK S18 and L-Series, V (HV, VZ) Series
manufactured for and sold exclusively to Daikin





